Cite as 2022 Ark. 104
                  SUPREME COURT OF ARKANSAS
                                       No.   CV-21-314

                             Opinion Delivered: May 19, 2022
 RANDALL THOMAS MCARTY
                   APPELLANT PRO SE APPEAL FROM THE PULASKI
                             COUNTY CIRCUIT COURT,
 V.                          TWELFTH DIVISION
                             [NO. 60CV-19-6676]

 MARY CLAIRE MCLAURIN                            HONORABLE ALICE S. GRAY, JUDGE
                                 APPELLEE
                                                 AFFIRMED.



                         COURTNEY RAE HUDSON, Associate Justice

       Appellant, Randall Thomas McArty, appeals from the circuit court’s order granting

appellee’s motion to dismiss his petition for writ of mandamus wherein he sought an order

directing Mary Claire McLaurin, counsel and representative of the Arkansas crime lab, to

forward copies of his victim’s autopsy photographs directly to him.1 Because McArty has not

demonstrated a right to possession of the autopsy photographs, or that appellee failed to

perform a duty under Arkansas Code Annotated section 12-12-312 (Repl. 2014), we affirm.

       In 1993, McArty was found guilty of murder in the first degree and sentenced to life

imprisonment. The conviction arose as the result of the shooting death of McArty’s




       1
        McArty originally named Kelli Laporte, attorney for the crime lab, as the respondent,
but after Ms. Laporte left the crime lab, McLaurin was substituted as the respondent on
motion of the crime lab.
girlfriend, Teresa Chamberlain. We affirmed. McArty v. State, 316 Ark. 35, 871 S.W.2d 346

(1994).

       McArty subsequently filed multiple petitions for the release of his criminal file,

including the autopsy photographs, and named the prosecutor, Henry Morgan, as the

respondent. In 2003, McArty appealed the circuit court’s denial of his request under the

Freedom of Information Act (FOIA) for the disclosure of documents from Morgan. The

petition was dismissed by the circuit court on the basis that the prosecutor had turned over

all the necessary material. In conjunction with the appeal, McArty filed a motion with this

court asking to supplement the appellate record with autopsy photographs. We denied the

motion on the basis that McArty had failed to demonstrate that the photographs were

essential to determine the issue before the court. McArty v. Morgan, CV-03-293 (Ark. June

19, 2003) (unpublished per curiam). In 2004, McArty’s mother requested the material from

the prosecutor, and this court remanded the matter to the circuit court to determine whether

McArty’s mother was acting on McArty’s behalf at the time. McArty v. Morgan, CV-03-293

(Ark. May 20, 2004) (unpublished per curiam). On remand, the circuit court again denied

the petition, finding that the prosecutor had complied with the FOIA request and provided

appellant with all the documents in the prosecutor’s possession. On appeal, McCarty argued

that it was the prosecutor’s duty to subpoena the photographs from the crime lab. We

disagreed and affirmed the circuit court’s denial. McArty v. Morgan, 04-1086 (Ark. Nov. 3,

2005) (unpublished per curiam).




                                             2
       The events leading to this appeal began in 2019, when McArty made a request to the

crime lab for all documents in its possession related to his criminal trial and conviction,

including the photographs and diagrams of the victim’s autopsy. Appellee responded to

McArty’s request and forwarded the material to the chief counsel of the Arkansas

Department of Correction for the purpose of review. The ADC’s chief counsel provided the

materials to McArty but in a letter stated that the photographs had been withheld as

contraband.

       McArty filed a mandamus petition in the circuit court on September 27, 2019, and

alleged that counsel for the crime lab should be compelled to provide all the material,

including copies of photographs, directly to him rather than forwarding the materials to the

ADC’s counsel for review. Appellee filed a motion to dismiss alleging that McArty’s petition

was subject to collateral estoppel or issue preclusion. Appellee later filed a notice of

supplemental authority after we handed down our March 18, 2021 opinion in Davis v. Kelley,

2021 Ark. 63. Appellee also argued that she had fulfilled her statutory duty by providing the

file to the ADC.

       After a hearing, the circuit court granted the respondent’s motion to dismiss “for the

reasons stated therein” and dismissed the petition with prejudice. Additionally, the circuit

court found that McArty had failed to state a claim on which relief could be granted and

imposed a strike. McArty filed a timely appeal.

       The standard of review of a circuit court’s grant or denial of a petition for writ of

mandamus is whether the circuit court abused its discretion. Rogers v. Ark. Dep’t of Corr., 2022


                                               3
Ark. 19, 638 S.W.3d. 265. A circuit court abuses its discretion when it makes a decision that

is arbitrary and capricious. Id.

       In reviewing a circuit court’s decision on a motion to dismiss, we treat the facts alleged

in the complaint as true and view them in the light most favorable to the plaintiff. Ark. Dev.

Fin. Auth. V. Wiley, 2020 Ark. 395, 611 S.W.3d 493. In viewing the facts in the light most

favorable to the plaintiff, the facts should be liberally construed in the plaintiff’s favor.

Kennedy v. Ark. Parole Bd., 2017 Ark. 234. Furthermore, our rules require fact pleading, and

a complaint must state facts, not mere conclusions, in order to entitle the pleader to relief.

Id.

       The purpose of a writ of mandamus is to enforce an established right or to enforce

the performance of a duty. Rodgers v. State, 2020 Ark. 272, 606 S.W.3d 72. A writ of

mandamus is issued by this court to compel an official or a judge to take some action. Id. A

writ of mandamus will not lie to control or review matters of discretion and is used to enforce

an established right. Id. It is an appropriate remedy when a public officer is called upon to

do a plain and specific duty that is required by law and that requires no exercise of discretion

or official judgment. Davis v. Kelley, 2021 Ark. 63. Moreover, a mandamus action is to

enforce the performance of a legal right after it has been established—not to establish a right.

Rogers, 2022 Ark. 19, 638 S.W.3d 265. The petitioner must show a clear and certain right to

the relief sought and the absence of any other adequate remedy. T.J. ex rel. Johnson v. Hargrove,

362 Ark. 649, 210 S.W.3d 79 (2005).




                                               4
       In his petition, McArty claimed that he was entitled to autopsy photos and diagrams

pursuant to Arkansas Code Annotated section 12-12-312(a), which concerns the release of

records from the crime lab. Although crime lab records are generally confidential, they may

be released in certain circumstances. Section 12-12-312(a)(1)(A)(ii)(a) (Supp. 2021) provides

in relevant part that “the laboratory shall grant access to records pertaining to a defendant’s

criminal case to . . . [t]he defendant.”2 As a basis for issuance of the writ, McArty claims an

established legal right to the receipt of any material forwarded to him by the crime lab

without intervention of the ADC.

       An inmate retains certain fundamental constitutional rights while incarcerated; those

rights are limited, however, by the fact of incarceration and valid penological objectives, such

as deterrence of crime, rehabilitation of prisoners, and institutional security. Muntaqim v.

Lay, 2019 Ark. 203, 575 S.W.3d 542. It is well settled that a prison may prohibit incoming

material contained in mail delivered to a prison unit and deemed by prison officials to be

detrimental to the security, good order, or discipline of the institution. Id. (citing Thornburgh

v. Abbott, 490 U.S. 401 (1989)).

       As stated, attached to the petition that McArty filed in the circuit court is a letter

from the ADC’s chief counsel explaining that the materials the crime lab forwarded to



       2
        Section 12-12-312 was amended by Act 151 of 2021 and now states in pertinent part
that the crime laboratory is not required to provide autopsy photographs to an ADC inmate
unless the inmate can demonstrate to a court a reasonable need for the photographs. See
Ark. Code Ann. § 12-12-312(a)(3), (a)(4)(B) (Supp. 2021). This amendment was not in effect
when McArty filed his petition in September 2019.

                                               5
McArty were reviewed and that the autopsy photographs had been withheld as contraband

in accordance with ADC policy. Section 12-12-312 requires the crime lab to provide a

defendant access to his or her own crime lab records. It does not prescribe the process that

the crime lab must follow in fulfilling its duty to provide access to incarcerated individuals.

In Davis, we observed that section 12-12-312(a) provided for a right of “access,” but not a

right of “possession.” We further observed that the duty to provide access was imposed solely

on the crime lab. In this instance, appellee forwarded a copy of McArty’s entire file to the

ADC. It is ADC officials who are withholding the autopsy photos.3 McArty did not join

ADC officials as necessary parties to the mandamus petition pursuant to Rule 19 of the

Arkansas Rules of Civil Procedure (2019). Therefore, there is no showing that the ADC’s

withholding of the photographs violated ADC policies or was not the result of legitimate

penological interests. Likewise, there has been no declaration as to what rights McArty may

have in accessing his crime lab records, including photos, while he is an inmate. McArty’s

petition therefore failed to state sufficient facts to establish that he has a clear and certain

right to possess materials that are deemed contraband by ADC officials or that appellee is

required to take any further or specific actions to provide him access to the entire crime lab

file. Although the circuit court based its decision on a different rationale, we may look to the




       3
        Even if the file had been mailed directly to McArty, as he has demanded, it would
have been opened by ADC officials and examined for contraband pursuant to the ADC
policy that is part of the record.


                                               6
record to affirm for a different reason. See, e.g., Johnson v. State, 343 Ark. 343, 37 S.W.3d 191

(2001).

       The circuit court also found that McArty had failed to state a claim for relief and, for

that reason, imposed a strike pursuant to Arkansas Code Annotated section 16-68-607

(Supp. 2017). For the reasons set forth above, the circuit court did not abuse its discretion

when it found that McArty’s petition had failed to state a claim for mandamus relief and

imposed a strike.

       Affirmed.

       WOMACK, J., concurs without opinion.




                                               7